 Case 1:21-cv-01775-BMC Document 5 Filed 04/01/21 Page 1 of 4 PageID #: 134




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 NORTHFIELD INSURANCE CO.,                                     :   ORDER TO SHOW CAUSE
                                                               :
                                       Plaintiff,              :   21-cv-01775 (BMC)
                                                               :
                        - against -                            :
                                                               :
 GM STAR CONSTRUCTION, INC., et al.,                           :
                                                               :
                                       Defendants.             :
 -----------------------------------------------------------   X
COGAN, District Judge.

        Plaintiff filed this action seeking judgment as to its contractual obligations, if any, to

defendants under an insurance policy. Plaintiff does not expressly assert the basis for this

Court’s subject matter jurisdiction but presumably alleges jurisdiction based on diversity of

citizenship between the parties. Plaintiff, however, did not allege the two defendant LLCs’

citizenship. Instead, plaintiff alleges “[u]pon information and belief” that the two LLC

defendants are each a New York limited liability corporation with a principal place of business in

New York.

        I must address the issue of subject matter jurisdiction sua sponte, see Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010), and I conclude that plaintiff has not adequately alleged

jurisdiction. The citizenship of an unincorporated association like a limited liability company is

not tied to the state in which it is formed or has its principal place of business; rather, a limited

liability company takes the citizenship of each of its members. See, e.g., Bayerische

Landesbank, N.Y. Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012) (citing

Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000)). Plaintiff

alleges the defendant LLCs’ state of formation and principal place of business, but those
 Case 1:21-cv-01775-BMC Document 5 Filed 04/01/21 Page 2 of 4 PageID #: 135




allegations are immaterial to defendants’ citizenship. Plaintiff’s allegation that one of the LLCs

“members are domiciliaries of New York” is conclusory, and plaintiff does not even allege that

much for the other LLC defendant.

        A complaint or notice of removal is defective if it fails to name the identity and

citizenship of the members of an unincorporated association. As the Second Circuit observed in

Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 60 (2d Cir. 2016), an allegation that an

LLC “is a citizen of a different state” than the plaintiff “is insufficient to show that the diversity

requirement is met because, standing alone, it is entirely conclusory.” An allegation like that

posed by the Circuit does not meet the plausibility standard for substantive allegations under

Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and there is no reason why jurisdictional allegations – the fundamental building blocks

on which the power of the federal courts rests – should be treated more casually. Thus, district

courts in this Circuit regularly hold that allegations that a party is a citizen of a different state, or

that none of the members of a defendant limited liability company are citizens of the same state

as the plaintiff, are insufficient to invoke diversity jurisdiction. See Go Farm Hemp, LLC v.

Canopy Growth USA, LLC, No. 19-cv-1370, 2019 WL 5842908, at *2 (W.D.N.Y. Nov. 7,

2019); Axalta Coating Sys., LLC v. Atl. Auto Body of Freeport, LLC, No. 18-cv-3521, 2019 WL

1491959, at *2 (E.D.N.Y. Apr. 4, 2019); see also Tutor Perini Bldg. Corp. v. N.Y.C. Reg’l Ctr.,

LLC, No. 20-cv-731, 2020 WL 7711629, at *2 (S.D.N.Y. Dec. 29, 2020) (collecting cases).

        There is a fundamental need for parties to adequately allege subject matter jurisdiction.

As Chief Justice Marshall explained: “The decisions of [the Supreme Court] require, that the

averment of jurisdiction shall be positive, that the declaration shall state expressly the fact on

which jurisdiction depends. It is not sufficient that jurisdiction may be inferred, argumentatively,



                                                    2
    Case 1:21-cv-01775-BMC Document 5 Filed 04/01/21 Page 3 of 4 PageID #: 136




from its averments.” Brown v. Keene, 33 U.S. 112, 114 (1834). That principle still holds true

today. See, e.g., Lettman, 2019 WL 2504015, at *1 (citing Brown, 33 U.S. at 114).

        No doubt, the combination of the statutory requirements for diversity jurisdiction and the

lack of public information about ownership of unincorporated associations often makes it

difficult to proceed in federal court when a case involves a limited liability company. States

generally do not require disclosure of ownership interests in a limited liability company or a

limited partnership, unlike their treatment of a corporation’s state of incorporation or its principal

place of business. Indeed, one reason that individuals entering a business may choose an

unincorporated form is to avoid disclosure of ownership interests. See generally The Opaque

World of Ownership by L.L.C., N.Y. Times, May 1, 2018, at B1. 1

        But at least when it comes to citizenship for diversity purposes, that is the way Congress

wants it. Congress granted a special citizenship status to corporations that could be ascertained

from public records, and despite the increasing use of unincorporated entities as business

vehicles over the last 30 years, Congress has not amended the diversity statute to treat such




1
 A version of this article appears online. See Emily Badger, Anonymous Owner, L.L.C.: Why It Has Become So
Easy to Hide in the Housing Market, N.Y. Times, Apr. 30, 2018, https://www.nytimes.com/2018/04/30/upshot/
anonymous-owner-llc-why-it-has-become-so-easy-to-hide-in-the-housing-market.html.

                                                     3
    Case 1:21-cv-01775-BMC Document 5 Filed 04/01/21 Page 4 of 4 PageID #: 137




entities in the same way as corporations for general diversity purposes.2

         Plaintiff is ORDERED TO SHOW CAUSE within 7 days why this case should not be

dismissed for lack of subject matter jurisdiction.

SO ORDERED.                                  Digitally signed by Brian M.
                                             Cogan
                                             ______________________________________
                                                                  U.S.D.J.
Dated: Brooklyn, New York
       April 1, 2021




2
  In fact, Congress has determined to treat limited liability companies like corporations for diversity purposes in one
instance – under the Class Action Fairness Act. See Pub. L. No. 109-2, § 4(a), 119 Stat. 4, 9 (2005) (adding a new
§ 1332(d) and stating that, for purposes of that section, “an unincorporated association shall be deemed to be a
citizen of the State where it has its principal place of business and the State under whose laws it is organized”).

                                                           4
